DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/25/2022.
Applicant’s election of claims 1-4 and 6-14 in the reply filed on 03/25/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract should be limited to a single paragraph.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: the recitation of “N < 0015%” [page 2 line 6, instant spec] should be corrected to “N < 0.015%” as discussed later in the specification [page 3 line 21, instant spec], the recitation of “the steel allay” [page 4 line 12, instant spec] should be corrected to “the steel alloy”.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  the recitation “with martensitic matrix” should be changed to “with a martensitic matrix”, the recitation “N < 0015%” should be corrected to “N < 0.015%” in view of the specification [page 3 line 21, instant spec], the recitation “Rp0,2” should be corrected to “Rp0.2” in view of the specification [page 1 line 25, instant spec].  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  the recitation of “1.8 to 2.2” should be corrected to “1.8 to 2.2%”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  the recitation of “2.7 to 3.2” should be corrected to “2.7 to 3.2%”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  the recitation of “less than 1.5” should be corrected to “less than 1.5%”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  the recitation of “0.015-0.06” should be corrected to “0.015-0.06%”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  the recitation of “the product of tensile strength, Rm, and breaking elongation” should be corrected to “a product of a tensile strength, Rm, and a breaking elongation”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-4 and 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “tube product”, and the claim also recites “namely a perforating gun hollow carrier” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For the purposes of examination the examiner shall interpret the claim to be met by a tube product based on broadest reasonable interpretation.  Claims 2-4 and 6-14 are further rejected for indefiniteness as being dependent upon the indefinite claim 1.
Specifically claim 1 claims an alloy composition in terms of percentages which is indefinite because it is unclear to the examiner if the percentages are in mass% or atomic%.  The examiner interprets the claims to be met by compositions in mass% absent a specific indication to the contrary in light of the instant specification [page 2 line 20, instant spec].  Claims 2-4 and 6-14 are further rejected for indefiniteness as being dependent upon the indefinite claim 1.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “silicon content is in the range from 1.7 to 2.4%”, and the claim also recites “preferably in the range from 1.8 to 2.2” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For the purposes of examination the examiner shall interpret the claim to be met by silicon in the range of 1.7-2.4% based on broadest reasonable interpretation.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “chromium content is in the range from  2.5 to 3.5%”, and the claim also recites preferably in the range from 2.7 to 3.2” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For the purposes of examination the examiner shall interpret the claim to be met by chromium in the range of 2.5-3.5% based on broadest reasonable interpretation.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “manganese content is less than 1.5”, and the claim also recites “in particular less than 0.7%” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For the purposes of examination the examiner shall interpret the claim to be met by manganese of less than 1.5% based on broadest reasonable interpretation.
Specifically claim 4 recites the recitation “manganese content is less than 1.5” which is indefinite because it is unclear to the examiner if the manganese is meant to not have a lower limit or if the manganese content is meant to be limited to 0.15-1.5% using the lower limit from claim 1.  The examiner interprets the claim to be met by manganese content of 0.15-1.5% because the examiner notes that it would be improper for a dependent claim to expand the lower limit of the manganese content of the independent claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “Nb 0.001-0.1%”, and the claim also recites “preferably 0.015-0.05%” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For the purposes of examination the examiner shall interpret the claim to be met by niobium in the range of 0.001-0.1% based on broadest reasonable interpretation.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “Al 0.01-0.1%”, and the claim also recites “preferably 0.015-0.06%” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For the purposes of examination the examiner shall interpret the claim to be met by aluminum in the range of 0.01-0.1% based on broadest reasonable interpretation.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “austenite within the range from 5 to 20%”, and the claim also recites “preferably less than 15%” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For the purposes of examination the examiner shall interpret the claim to be met by austenite in the range of 5-20% based on broadest reasonable interpretation.  Claims 10-11 are further rejected for indefiniteness as being dependent upon the indefinite claim 9.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “more than 5%”, and the claim also recites “in particular at least 10%” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For the purposes of examination the examiner shall interpret the claim to be met by austenite in the range of more than 5% based on broadest reasonable interpretation.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation “bainite, ferrite and/or perlite in an overall amount of less than 10%”, and the claim also recites “preferably less than 5% which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For the purposes of examination the examiner shall interpret the claim to be met by ferrite, bainite, and/or perlite in the range of less than 10% based on broadest reasonable interpretation.
Specifically claim 12 recites the recitation of “(determined at a round sample with an elongation measurement length of 20mm)” which is indefinite because it is unclear if limitations recited in parentheses are being positively recited as limitations or if they are optional.  The examiner interprets the claim to be met by an energy absorption capacity determined regardless of sample shape and size based on broadest reasonable interpretation.
Specifically claim 13 recites the recitation of “(determined on a mini sample 3x4mm)” which is indefinite because it is unclear if limitations recited in parentheses are being positively recited as limitations or if they are optional.  The examiner interprets the claim to be met by an notch impact strength determined regardless of sample shape and size based on broadest reasonable interpretation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arlazarov et al. (US 2017/0321294 A1) herein Arlazarov, in view of Balun (US 2017/0081948 A1).
Regarding claim 1, Arlazarov discloses: 
A high strength steel product [0001, Arlazarov] 
That is quenched and partitioned [0159, Arlazarov] 
With a microstructure comprising 40-90% martensite with the rest being austenite [0031, Arlazarov] which the examiner submits can be considered a martensitic matrix containing austenite
Having a yield strength of 1000-1700 MPa [0169, Arlazarov]
With a composition that overlaps with the instantly claimed steel composition as show below in Table 1.  The examiner notes that the overlap of the steel compositions of Arlazarov and the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Arlazarov does not specify a Nb+V+Ti, however the examiner notes that this equation merely further limits the contents of Nb, V, and Ti which still overlap with the steel composition of Arlazarov.
Arlazarov does not specify forming a tube product, however the examiner submits that this would be obvious in view of Balun.  Balun teaches a perforating gun [0004, Balun] wherein the tubular housing is preferably a high strength steel having a yield strength of at least 900 MPa and more preferably at least 1200 MPa [0026, Balun].  Arlazarov discloses a yield strength of 1000-1700 MPa [0169, Arlazarov].  The examiner submits it would be obvious to use the steel of Arlazarov for a perforating gun housing tube as used by Balun because the steel of Arlazarov meets the high strength requirements for the steel tube.
Table 1

Instant claim 1, mass%  [page 2 line 20, instant spec]
Arlazarov, weight% [0048]
C
0.15-0.6 (claim 1)
0.15-0.40 [0049]
Si
1.4-2.6 (claim 1)
1.7-2.4 (claim 2)
0.5-2.5 [0051]
Cr
2.0-4.0 (claim 1)
2.5-3.5 (claim 3)
0-4.0 optionally [0057]
Mn
0.15-2.0 (claim 1)
0.15-1.5 (claim 4)
1.5-4.0 [0050]
Mo
0.2-0.6 (claim 1)
0-0.5 optionally [0058]
N
<0.015 [page 3 line 22, instant spec] (claim 1)
0.010 or less [0113]
Ni
≤3 (claim 7)
≤3.0 optionally [0064]
B
0.001-0.004 (claim 8)
0.0005-0.005 optionally [0065]
Nb+V+Ti
≥0.01 (claim 1)
Not specified
Nb*
0.001-0.1 (claim 6)
≤0.1 optionally [0062]
V*
0.025-0.5 (claim 6)
Not specified
Ti*
0.015-0.1 (claim 6)
≤0.1 optionally [0063]
Al*
0.01-0.1 (claim 6)
0.005-1.5 [0052]
Fe and impurities
Balance
Balance [0066]
*at least one of these elements


Regarding claims 2-4 and 6-8, the examiner notes that the steel of Arlazarov modified by Balun overlaps with the instantly claimed steel compositions as shown above in Table 1.  The examiner notes that the overlap of the steel compositions of Arlazarov modified by Balun and the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claims 9-11, as discussed above Arlazarov modified by Balun discloses the microstructure comprises 40-90% martensite with the rest being austenite [0031, Arlazarov] which meets the instantly claimed austenite ranges and means bainite, ferrite, and/or perlite will be 0%.  Arlazarov modified by Balun does not specify the amount of austenite as a function of depth, however the examiner notes that Arlazarov modified by Balun discloses that the steel thickness ranges from 1-4 mm [0041, Arlazarov], the examiner submits that one of ordinary skill in the art would expect austenite to be the highest in the center of the steel where cooling rates are the slowest, as martensite formation requires a high enough cooling rate and so will form on the surface of the steel, and so the examiner submits that for a steel of thickness of 2 mm where the depth of 1 mm would be in the center of the steel, one of ordinary skill in the art would expect an austenite percentage of higher than the overall average of 10-60% to naturally flow from the steel of Arlazarov modified by Balun.  See MPEP 2145 and 2112.
Regarding claim 12, Arlazarov modified by Balun discloses a product of tensile strength and elongation of higher than 18000 MPa% [0169, Arlazarov] which the examiner notes is the same as the instantly claimed product.  Arlazarov modified by Balun does not specify using a round sample with an elongation measurement length of 20 mm, however the examiner notes that this is an example of product by process limitation which does not provide any further limitations to the steel outside of the instantly claimed product of tensile strength and elongation.  See MPEP 2113.  Further the examiner notes that patentable weight is given to the claimed property and not to the method of measurement of said property, one of ordinary skill in the art would expect the tensile strength and elongation to be the same or very similar regardless of the exact measuring method.
Regarding claim 13, Arlazarov modified by Balun does not specify a notch impact strength of at least 4J at 20°C, however the examiner submits that this property would be expected to naturally flow from the steel of Arlazarov modified by Balun.  The examiner notes that notch impact strength is a mechanical property that will depend on the microstructure and composition of the steel, and as discussed above Arlazarov modified by Balun discloses an overlapping steel composition, an overlapping microstructure, and overlapping tensile strength, yield strength, and product of elongation and tensile strength.  The examiner submits that one of ordinary skill in the art would expect a notch impact strength of at least 4J at 20°C to naturally flow from the steel of Arlazarov modified by Balun because it has overlapping steel composition, microstructure, and other mechanical properties with the instantly claimed steel.  See MPEP 2145 and 2112.
Regarding claim 14, Arlazarov modified by Balun discloses a yield strength of at 1000-1700 MPa [0169, Arlazarov].  The examiner notes that the overlap of the yield strengths of the instant application and that of Arlazarov modified by Balun is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-7, 9, 11, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 16 of U.S. Patent No. US 11,230,743 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims disclose steel tubes with overlapping microstructures, compositions, and yield strengths, the reference application does not specifically limit the nitrogen amount which the examiner submits would then be considered to mean nitrogen is not present in the reference steel or is in an impurity amount which the examiner submits overlaps with the instantly claimed nitrogen amount of <0.015%, the reference further doesn’t specify quenching and partitioning however the reference teaches quenching and tempering which the examiner submits is synonymous with quenching and partitioning.
Claims 1-3 and 6-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 7-13, and 15 of copending Application No. 17/127,272 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose steel tubes that were quenched and partitioned with overlapping composition, overlapping microstructures, overlapping tensile strengths, and the same products of tensile strength and elongation, the reference application does not disclose the yield strength however the examiner submits that one of ordinary skill in the art would expect the instantly claimed yield strength to naturally flow from the steel of the reference application because it has overlapping compositions, microstructures, and mechanical properties with the steel of the instant application.  See MPEP 2145 and 2112.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734